 1   Thomas W. Stilley, OSB No. 883167
     Jesse C. Stewart, OSB No. 200478
 2   SUSSMAN SHANK LLP
     1000 SW Broadway, Suite 1400
 3   Portland, OR 97205
     Telephone: (503) 227-1111
 4   Facsimile: (503) 248-0130
     Email: tstilley@sussmanshank.com
 5          jstewart@sussmanbank.com

 6   Robert A. Faucher (Admitted Pro Hac Vice)
     HOLLAND & HART LLP
 7   800 W. Main St., Suite 1750
     P.O. Box 2527
 8   Boise, Idaho 83701-2527
     Telephone: (208) 342-5000
 9   Facsimile: (208) 343-8869
     E-mail: rfaucher@hollandhart.com
10
             Attorneys for Zions Bancorporation, N.A.
11
                          IN THE UNITED STATES BANKRUPTCY COURT
12
                                            DISTRICT OF OREGON
13
     In re                                                         )    Case No. 20-31020-dwh12
14                                                                 )
     Mark F. Haueter and Cori L. Haueter,                          )    ZIONS BANCORPORATION’S STATUS
15                                                                 )    REPORT REGARDING JULY 14, 2020
                        Debtors.                                   )    HEARING
16                                                                 )
                                                                   )
17                                                                 )
                                                                   )
18
19           COMES NOW Zions Bancorporation, N.A. (“Zions”), by and through its attorneys of

20   record, and represents as follows:

21                                                   Introduction

22           1.     Debtors Mark F. Haueter and Cori L. Haueter (collectively, “Debtors”) filed a

23   voluntary petition for relief under Chapter 12 on March 17, 2020 (Dkt. 1).

24           2.     Zions, Debtors’ principal secured creditor, moved to dismiss Debtors’ Chapter 12

25   case on June 23, 2020 (Dkt. 71). The Court held a preliminary telephonic hearing on Zions’

26   motion to dismiss on July 9, 2020.


     PAGE 1 OF 4 - ZIONS BANCORPORATION’S STATUS REPORT REGARDING JULY 14,
     2020 HEARING
                                             SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                   1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                         TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                           Case 20-31020-dwh7                  Doc 82          Filed 07/13/20
 1           3.        On July 10, 2020, Debtors moved to convert their Chapter 12 case to a Chapter 7

 2   case (Dkt. 77).

 3           4.        On July 13, 2020 (today), Debtors moved to partially withdraw their motion to

 4   convert to Chapter 7 as to Mrs. Haueter (Dkt. 79). Debtors stated that Mrs. Haueter “may elect

 5   to allow her case be dismissed, she may decide to convert to Chapter 7, or she may elect to move

 6   to convert her case to a different chapter of the Bankruptcy Code.”

 7           5.        Debtors also moved to bifurcate this bankruptcy case to enable the two Debtors to

 8   proceed in distinct cases (Dkt. 80).

 9           6.        A telephonic evidentiary hearing on Zions’ motion to dismiss and Debtors’

10   motion to extend time to file a Chapter 12 plan (Dkt. 70) is currently scheduled for July 14, 2020

11   at 2:00 p.m.

12           7.        Zions submits the following status report in light of Debtors’ recent filings and

13   tomorrow’s scheduled hearing.

14                                                    Status Report

15           8.        Since Mr. Haueter moved to convert this Chapter 12 case to a Chapter 7 case, it is

16   no longer necessary for Zions to prosecute its motion to dismiss.                           Zions is satisfied with

17   Mr. Haueter’s case being converted.

18           9.        Presently, Zions has no interest in seeing Mrs. Haueter’s case dismissed or

19   converted.

20           10.       Therefore, Zions is not planning to present witnesses or evidence at tomorrow’s

21   hearing and is not planning to file a witness list or exhibit list today.

22           11.       Zions respectfully submits that tomorrow’s hearing should be treated as a status

23   conference rather than an evidentiary hearing.

24   //

25   //

26   //


     PAGE 2 OF 4 - ZIONS BANCORPORATION’S STATUS REPORT REGARDING JULY 14,
     2020 HEARING
                                               SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                     1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                           TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                              Case 20-31020-dwh7                 Doc 82          Filed 07/13/20
 1          12.    Zions believes that Mr. Haueter has the statutory right to convert his Chapter 12

 2   case to a Chapter 7 case. Accordingly, Zions believes that this Court is free to enter an order

 3   converting Mr. Haueter’s bankruptcy case without further notice or hearing.

 4          DATED: July 13, 2020.

 5                                                       SUSSMAN SHANK LLP

 6                                                            /s/ Thomas W. Stilley
                                                         By:___________________________________
 7                                                         Thomas W. Stilley OSB No. 883167
                                                           Jesse C. Stewart, OSB No. 200478
 8
                                                                    - and -
 9
                                                             Robert A. Faucher (Admitted Pro Hac Vice)
10                                                           HOLLAND & HART LLP
11                                                       Attorneys for Zions Bancorporation, N.A.

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     PAGE 3 OF 4 - ZIONS BANCORPORATION’S STATUS REPORT REGARDING JULY 14,
     2020 HEARING
                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                          Case 20-31020-dwh7                 Doc 82          Filed 07/13/20
 1                                    CERTIFICATE OF SERVICE

 2          I, Janine E. Hume declare as follows:

 3          I am employed in the County of Multnomah, state of Oregon; I am over the age of eighteen

 4   years and am not a party to this action; my business address is 1000 S.W. Broadway, Suite 1400,

 5   Portland, Oregon 97205-3089, in said county and state.

 6          I certify that on July 13, 2020, I served, via first class mail, a full and correct copy of

 7   ZIONS BANCORPORATION’S STATUS REPORT REGARDING JULY 14, 2020

 8   HEARING, on the parties of record, addressed as follows:

 9                               Virginia Burdette, Chapter 12 Trustee
                                 5506 Sixth Ave. S., #207
10                               Seattle, WA 98108
11                               AB Livestock, LLC
                                 P.O. Box 6640
12                               Boise, ID 83707
13                               Agri Beef Co.
                                 P.O. Box 6640
14                               Boise, ID 83707
15                               Diversified Financial Services, LLC
                                 14010 FNB Parkway, Suite 400
16                               Omaha, NE 68154
17                               Kubota Credit Corporation, U.S.A.
                                 1025 North Brook Pkwy
18                               Suwanee, GA 30024
19                               Producers Livestock Marketing Assoc.
                                 230 W. Center Street
20                               P.O. Box 540477
                                 North Salt Lake, UT 84054-0477
21
                                 Motschenbacher & Blattner, LLP
22                               117 SW Taylor Street, Suite 300
                                 Portland, OR 97204
23
                                 Silvercreek Realty Group
24                               1099 S Wells St
                                 Meridian, ID 83642
25

26

CERTIFICATE OF SERVICE - Page 1


                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                          Case 20-31020-dwh7                 Doc 82          Filed 07/13/20
 1            I also certify that on July 13, 2020, I served the above-referenced document(s) on all ECF

 2   participants as indicated on the Court's Cm/ECF system.

 3            I swear under penalty of perjury that the foregoing is true and correct to the best of my

 4   knowledge, information, and belief.

 5            Dated: July 13, 2020.

 6

 7                                                     /s/ Janine E. Hume
                                                       ___________________________________________
 8                                                     Janine E. Hume, Legal Assistant
 9
     *25734-001\CERTMASTER (JANINE) (03424091);1
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

CERTIFICATE OF SERVICE - Page 2


                                                     SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                           1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                                 TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                                 Case 20-31020-dwh7                    Doc 82          Filed 07/13/20
